Lea, Sp. J.,
delivered tbe opinion, of tbe court:
In this case, without determining tbe question of tbe guilt of tbe prisoner of tbe crime of larceny, we reverse tbe action of tbe court below, and award a new trial. After *536the jury were sworn, there not being time to complete the trial of the cause on that day, they were respited, until +he next morning, and placed under the care of Wm. Grigsby, who was sworn, according to law, to keep them separate and apart from all other citizens. We have held both at Jackson and Nashville, that this is error. The officer should not only be sworn to keep them separate and apart from all other citizens, but to prevent any other citizens from talking to them, or talking to them himself about the case, except to ask them if they have agreed. This we consider necessary to an impartial trial, to which every defendant is entitled.
If it was shown by the record that the officer was sworn according to law, this would, perhaps, be sufficient, but when the oath is proposed to be set out, and we see it is not according to law, then we must reverse.
In this transcript, all the subpoenas and indorsements thereon, as well as the orders remanding the prisoner to the jail, and the order removing him from the jail, are copied in the record', when no question is raised in regard to the same. For this portion of the record, no compensation will be allowed the clerk.